DETAILED ACTION
	Claims 53 and 56-72 are present; claims 58-60, 65 and 70 remain withdrawn.
	The terminal disclaimer over U.S. 10,711,288 filed 02/10/2022 is acknowledged.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 53, 68, 69 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen et al. (WO 2012/071439 A1) further in view of Honda et al. (“Bacterial CYP153A monooxygenases for the synthesis of omega-hydroxylated fatty acids,” Chem. Commun. 48 (2012): 5115-17) and GenBank, Accession No. ABM17701, 2011, www.ncbi.nlm.nih.gov.
Steen et al., abstract, teach:
The present invention provides for a method of producing one or more fatty acid derived dicarboxylic acids in a genetically modified host cell which does not naturally produce the one or more derived fatty acid derived dicarboxylic acids. The invention provides for the biosynthesis of dicarboxylic acid ranging in length from C3 to C26. The host cell can be further modified to increase fatty acid production or export of the desired fatty acid derived compound, and/or decrease fatty acid storage or metabolism.
“In the methods of the present invention, once a fatty acid of a desired chain length is produced, it is hydroxylated at the omega carbon to produce a ω-hydroxy fatty acid. In many embodiments, the hydroxylation is achieved by expressing a cytochrome P450 or monooxygenase that is specific for hydroxylation at the terminal (omega, ω-) carbon of a fatty acid (EC 1.14.15.3). ω-hydroxy fatty acids are themselves valuable and are used in the production of fast drying paints and varnishes, etc. As such, the methods of the invention provide that, if desired, the ω-hydroxy fatty acid can be isolated.” Steen et al., para. [0019].
As such, Steen et al. is considered to teach and disclose methods of producing and isolating ω-hydroxy fatty acids (i.e. an ω-hydroxy fatty acid derivative) and not limited to teachings regarding diacids only.
“This present invention provides recombinant host cells and related methods and materials for the biocatalytic production of α,ω-dicarboxylic acids, ω-hydroxy fatty acids, fatty acids (FA), or other fatty acid-derived molecules from fermentable carbon sources and provides a source of diacids for the production of renewable chemicals for use in applications, including making polyesters, resins, polyamides, nylon, fuel additives and fuels, lubricants, paints, varnishes, engineering plastics and the like.” Steen et al., para. [0007].
“In other embodiments of the invention, a Type III fatty acid system is employed to produce specific chain length fatty acid coenzyme A (CoA) esters, and a thioesterase is employed to cleave the specific chain length fatty acid from CoA.” Steen et al., para. [0013].
“In some embodiments, the genetically modified host cell comprises a first nucleic acid construct encoding the first enzyme (i.e., the elongase), optionally a second nucleic acid construct encoding the thioesterase, a third nucleic acid encoding the fatty acid omega hydroxylase, a fourth nucleic acid encoding the FAD or FAO and a fifth nucleic acid encoding the ADH, and the culturing results in the expression of the elongase, (optionally) the thioesterase, the fatty acid omega hydroxylase, the FAD or FAO and the ADH.” Steen et al., para. [0050].
“In various embodiments, the genetically modified host cell expresses an enzyme system for producing α,ω-dicarboxylic acids from a simple sugar substrate (for example, but not limited to, glucose, sucrose, xylose, arabinose; such sugars might be obtained from cornstarch, sugar cane, cellulosics, and waste biomass) wherein the enzyme system comprises: an elongase to produce a fatty-acyl-CoA-thioester of a desired chain length; a thioesterase that produces a fatty acid from the acyl-thioester; an oxidase to hydroxylate the fatty acid at the omega carbon to produce a ω-hydroxy fatty acid (EC 1.14.15.3).” Steen et al., para. [0054].
“Thioesterases suitable for use in accordance with the methods of the present invention include those set forth in Table II below. The "thioesterase" column includes the enzyme name and accession number (in most cases) in various forms; the "modification" column is defined as previously, including the operative definition of "OE" or overexpress; substrate specificity refers to the fatty acid chain length recognized by the thioesterase; the "organism" column contains an illustrative organism that is suitable for obtaining the genetic element / enzyme, but is not mean to be limiting.” Steen et al., para. [0059].
	“In another embodiment, a native type II FAS system and a thioesterase from E. coli that produces tetradecanoate were expressed in a host cell of the invention. Once produced, the tetradecanoate is further oxidized in accordance with the invention at the omega carbon by P450s. Although many thioesterases are suitable for these embodiments, in one embodiment the ITesA from E. coli is employed. Although many P450s or omega oxidases are suitable for these embodiments, in one embodiment the P450 BM3 from B. subtilis is employed. Briefly, P450 BM3 and a mutant P450 BM3 (F87A) were separately cloned using standard methods and inserted behind the TAC promoter on an E. coli expression plasmid that contained the pi 5a origin of replication, and an ampicillin resistant gene. A thioesterase, ITesA was cloned using standard methods and inserted behind the LacUV5 promoter on an E. coli expression plasmid that contained the pBBR origin of replication and a tetracycline resistance gene. Plasmid maps are included in Figure 3. The host cells harboring expression plasmids for the LtesA [a thioesterase] and p450 BM3 [an ω-hydroxylase] or LtesA and p450 BM3 (F87A) were grown in LB [a carbon source] media at 37 degrees C [i.e. a cell culture comprising the recombinant E. coli] and induced at OD = 0.5 with 1 mM IPTG. Cells were grown for 48 h and separated from the supernatant by centrifugation. Both supernatant and pellet fraction were separately dried and resuspended in MeOH:H20 (1 : 1 v/v). Chemical standards were purchased from Sigma and were made up to 20 μΜ, in methanol and water (1 : 1, v/v). The separation of diacids was conducted on a ZIC-HILIC column (250 mm length, 2.1 mm internal diameter, and 3.5 μm particle size; from Merck SeQuant, and distributed via The Nest Group, Inc., MA., USA) using an Agilent Technologies 1200 Series HPLC system (Agilent Technologies, CA, USA). An injection volume of 4 µl was used throughout. The auto-sample tray was maintained at 4 °C by an Agilent FC/ALS Thermostat. The column compartment was set to 50 °C. Analytes were eluted isocratically with a mobile phase composition of 50 mM ammonium acetate, in water, and acetonitrile (3.6:6.4, v/v). A flow rate of 0.1 mL/min was used throughout.” Steen et al., para. [0117].
	“In various embodiments, the genetically modified host cell expresses an enzyme system for producing α,ω-dicarboxylic acids from a simple sugar substrate (for example, but not limited to, glucose, sucrose, xylose, arabinose; such sugars might be obtained from cornstarch, sugar cane, cellulosics, and waste biomass) wherein the enzyme system comprises.” Steen et al. para. [0054].  The preceding is considered to be an express description of culturing any appropriate microorganism in the presence of a renewable feedstock in a fermentation broth including glucose, xylose, starch or cellulose.
	Steen et al., para. [0020], states that the ω-hydroxylase is classified as EC 1.14.15.3.  E. coli TesA is a thioesterase wherein a thioesterase is by definition classified in E.C. 3.1.2 that encompasses ass thioester hydrolases.
As such, Steen et al. teach a recombinant E. coli microorganism for producing an ω-hydroxy fatty acid derivative in vivo when grown in a fermentation broth in a presence of a carbon source from a renewable feedstock (including glucose, xylose, starch or cellulose) wherein said microorganism has a pathway engineered to express at least two nucleic acid sequences (i.e. two separate heterologous plasmids) encoding a thioesterase polypeptide and an ω-hydroxylase polypeptide.  Again, Steen et al. teach that ω-hydroxy fatty acid can be collected without further oxidizing the same to a diacid. Steen et al., para. [0019].  Further, as far as “collecting” ω-hydroxy fatty acids is expressly taught by Steen et al., Steen et al. teach a method for producing ω-hydroxy fatty acids by adding a carbon-based renewable feed stock to a culture of a recombinant E. coli microorganism as taught by Steen et al. in a fermentation broth and isolating ω-hydroxy fatty acids from the fermentation broth wherein the renewable feed stock includes glucose, xylose, starch or cellulose.
However, Steen et al. do not teach that the ω-hydroxylase is a cyp153A polypeptide of SEQ ID NO: 2 having a G307A mutation.
The teachings of Steen et al. are not limited to employment of only specific ω-hydroxylase but include any generic hydroxylase wherein the specific cytochrome P450 hydroxylases recited in claim 8 of Steen et al. are exemplary.
Honda et al., Abstract, describe a CYP153A from Marinobacter aquaeolei having the mutation G307A mutation relative to the wild-type enzyme competent as a fatty acid ω-hydroxylase.  Specifically, “CYP153A from Marinobacter aquaeolei has been identified as a fatty acid ω-hydroxylase with a broad substrate range. Two hotspots predicted to influence substrate specificity and selectivity were exchanged. Mutant G307A is 2- to 20-fold more active towards fatty acids than the wild-type.” Honda et al., abstract.
The amino acid sequence of CYP153A from Marinobacter aquaeolei is provided by GenBank ABM17701 and is identical to recited SEQ ID NO: 2.
“Next, we identified potential substrate-interacting residues in CYP153A M. aq. and addressed them by site-directed mutagenesis (Materials and methods, ESIw) in order to elucidate their impact on specificity and selectivity. CYP153A M. aq. was chosen due to its higher regioselectivity and in vitro stability compared to CYP153A16” [Mycobacterium marinum CYP153A16 as shown in Fig. 1 of Honda et al.] Honda et al., page 5116, left column. “CYP102A1 (P450-BM3) from Bacillus megaterium and other isoenzymes engineered for alkane terminal oxidation are not highly ω-regiospecific and were not tested towards fatty acids either.” Honda et al., page 5115, left column.  Steen et al., para. [0019], teach P450-BM3 from B. magerterium as a preferred embodiment wherein “introduction of mutation of phenylalanine 87 to alanine (mutation F87A) in P450 BM3 alters enzyme regiospecificity toward increased hydroxylation of fatty acid substrates at the omega position.” 
As such, both Steen et al. and Honda et al. teach the importance of a hydroxylase with high regiospecificity towards hydroxylation at the omega position.  Since Honda et al. expressly teach that the CYP153A hydroxylase from Marinobacter aquaeolei having the mutation G307A mutation has particularly beneficial regioselectivity and high activity towards fatty acids and directly states that the same has superior properties relative to B. magerterium P450 BM3, at the time of filing an ordinarily skilled artisan would have been motivated to utilize CYP153A hydroxylase from Marinobacter aquaeolei having the mutation G307A mutation as taught by Honda et al within embodiments of Steen et al. as discussed above.  One having ordinarily skill in the art at the time of filing would have been motivated to do this since Honda et al. teach that CYP153A hydroxylase from Marinobacter aquaeolei having the mutation G307A is a particularly advantageous hydroxylase for omega hydroxylation of fatty acids.
Stated in other words, substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
Here, (1) Steen et al. teach a recombinant microorganism having all of the features of claim 53 except that the ω-hydroxylases taught by Steen et al. is not a cyp153A ω-hydroxylase having a mutation G307A relative to SEQ ID NO: 2. (2) Honda et al. teach a cyp153A ω-hydroxylase having SEQ ID NO: 2 with the substitution G307A that has particularly beneficial catalytic efficiency and omega regioselectivity for omega hydroxylation of fatty acids.  (3) In view of Honda et al. teaching that such cyp153A ω-hydroxylase having SEQ ID NO: 2 with the substitution G307A is expressible in E. coli, at the time of filing an ordinarily skilled artisan could have substituted the ω-hydroxylases taught by Steen et al. for the cyp153A ω-hydroxylase having SEQ ID NO: 2 with the substitution G307A as taught by Honda et al. (4) No other particular findings appear to be necessary to explain a conclusion of obviousness.
For these reasons, an ordinarily skilled artisan at the time of filing would have been motivated to substitute the ω-hydroxylases taught by Steen et al. for the cyp153A ω-hydroxylase having SEQ ID NO: 2 with the substitution G307A as taught by Honda et al. in view of the guidance in MPEP 2143(I)(B).

Claims 53, 66-68, 69, 71 and 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen et al., Honda et al. and GenBank ABM17701 as applied to claims 53, 68, 69 and 71 above, and further in view of Hu et al. (U.S. 2010/0251601 A1).
	As discussed above, Steen et al., Honda et al. and GenBank ABM17701 teach all of the features of at least claim 1 including production of a ω-hydroxy fatty acid.  
	Regarding production of an α,ω-diol as recited in claims 66-67 and 72, Steen et al. teach “In some embodiments of the present invention, diols are produced from fatty acids.” Steen et al., para. [0014].
	However, Steen et al. do not provide specific details for producing diols from fatty acids.  As shown in Fig. 1 of Steen et al., diacids are formed by performing two oxidation steps on the omega hydroxy group of ω-hydroxy fatty acid through action of a fatty alcohol oxidase (FAO) and aldehyde dehydrogenase.  An ordinarily skilled artisan at the time of filing would readily understand that forming an equivalent diol would require performing two reduction steps on the carboxylic acid group of a ω-hydroxy fatty acid or fatty acid produced by the methodology of Steen et al., which is a process known in the prior art.
	Hu et al., in Fig. 5, illustrate that the carboxylic acid group of a fatty acid produced from acyl-ACP by action of a thioesterase can be reduced to an alcohol by the concerted action of an acyl-CoA synthase, acyl-CoA reductase and alcohol dehydrogenase that are all heterologously expressed in E. coli.  As far as the alcohol is produced by reduction of the carboxylic acid group of a fatty acid it is clear that the produced alcohols as primary alcohols.
	“In other samples, acr1 [acyl-CoA reductase], fadD [acyl-CoA synthase], and accABCD (acetyl-CoA carboxylase) (plasmid carrying accABCD constructed as described in Example 1) were expressed along with various individual thioesterases (TEs) in wild-type E. coli C41(DE3) and an E. coli C41 (DE3 ΔfadE, a strain lacking acyl-CoA dehydrogenase). This resulted in additional increases in fatty alcohol production and modulation of the profiles of fatty alcohols (see FIG. 7). For example, over-expression of E. coli tesA [a thioesterase] pETDuet-1-′tesA) in this system achieved approximately a 60-fold increase in C12:0—OH, C14:0—OH and C16:0—OH, with C14:0—OH being the major fatty alcohol. A very similar result was obtained when the ChFatB3 enzyme (FatB3 from Cuphea hookeriana in pMAL-c2X-TEcu) was expressed. When the UcFatB1 enzyme (FatB1 from Umbellularia californicain in pMAL-c2X-TEuc) was expressed, fatty alcohol production increased approximately 20-fold and C12:0—OH was the predominant fatty alcohol.” Hu et al., para. [0330].
That is, Hu et al. teach a recombinant E. coli cell expressing a nucleic acid encoding a thioesterase and a nucleic acid encoding an acyl-CoA reductase produces at least dodecanol (C12:0-OH) in significant amounts. Hu et al., para. [0115], state that such thioesterases are classified as EC 3.1.2.-.  
Honda et al., Table S2, teach that the M. aquaeolei CYP153A monooxygenase has ability to utilize fatty alcohols, specifically 1-nonanol, to produce a α,ω-hydroxy products. The M. aquaeolei CYP153A monooxygenase is taught to utilize C10 through C18 substrates such that an ordinarily skilled artisan would actively expect M. aquaeolei CYP153A monooxygenase to utilize fatty alcohols other than 1-nonanol having C10-C18.  
Again, Steen et al. directly suggest that “In some embodiments of the present invention, diols are produced from fatty acids.” Steen et al., para. [0014].  Honda et al. teach that fatty alcohols are an effective substrate for M. aquaeolei CYP153A monooxygenase.  As such, as far as Steen et al. directly teach that production of diols is a beneficial product to be produced, an ordinarily skilled artisan at the time of filing would have been motivated to modify embodiment recombinant E. coli of Steen et al. otherwise configured for the production of ω-hydroxy fatty acids to further express an engineered pathway for converting the carboxylic acid group of a fatty acid (or derivative) to a hydroxy group by expressing the pathway shown in Fig. 5 of Hu et al. including at least acyl-CoA synthase and acyl-CoA reductase to produce a fatty alcohol, which as taught by Hu et al. includes producing 1-dodecanol from its corresponding fatty acid wherein omega oxidation with a monooxygenase as discussed above will produce 1,12-dodecanediol as recited in claims 66-67 and 72. 

Claims 53, 56, 57, 61, 62, 68, 69 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steen et al., Honda et al. and GenBank ABM17701 as applied to claims 53, 68, 69 and 71 above, and further in view of Kubota et al. (U.S. 2008/0220419 A1) (see IDS).
Regarding claim 61, Steen et al. and Honda et al. do not teach that any CYP153A monooxygenase should be fused to a reductase.
Kubota et al., abstract, teach:
	The present invention further provides a fused cytochrome P450 monooxygenase containing a peptide which is linked to the C-terminus of a P450 protein with a linker portion disposed therebetween and which has the same function as that of a reductase domain contained in a cytochrome P450 monooxygenase originating from Rhodococcus sp. strain NCIMB 9784. This enables the construction of a high-efficiency electron transfer system useful for various P450 proteins and also enables the production of an active P450 monooxygenase.
Kubota et al. teach that “the inventors have prepared a single polypeptide gene in such a manner that a gene encoding a bacterial cytochrome P450 protein (CYP) is linked to a gene encoding the reductase domain of P450Rhf from Rhodococcus sp. sp. strain NCIMB 9784, thereby structuring a system for expressing an artificial fusion enzyme gene encoding an artificial fusion enzyme having monooxygenase activity [i.e. the fusion protein is self-sufficient for monooxygenase activity] originating from the P450 and reducing ability originating from the P450Rhf reductase domain.”  Kubota et al., para. [0017].  The bacterial cytochrome P450 protein is described as being from CYP153A subfamily.  Kubota et al., para. [0015].  Kubota et al. describe that "Examples of such a known P450 gene include genes belonging to CYP153A of the 450 superfamily registered in Dr. Nelson's homepage (http://drnelson.utmem.edu/CytchromeP450.html)” including those CYP153A enzymes shown in Fig. 1 can be used.  Kubota et al., para. [0081].  Each of the plural suggested CYP153A enzymes are not identical; therefore, each CYP153A enzyme described by Kubota et al. and elsewhere in the prior art are variants with respect to each other.  Kubota et al. disclose “the inventors have prepared a single polypeptide gene in such a manner that a gene encoding a bacterial cytochrome P450 protein (CYP) is linked to a gene encoding the reductase domain of P450Rhf from Rhodococcus sp. sp. strain NCIMB 9784, thereby structuring a system for expressing an artificial fusion enzyme gene encoding an artificial fusion enzyme having monooxygenase activity originating from the P450 and reducing ability originating from the P450Rhf reductase domain” [i.e. the fusion protein is self-sufficient for monooxygenase activity and is cyp153A-reductase hybrid fusion protein as recited in claim 61].  Kubota et al., para. [0017].  The bacterial cytochrome P450 protein is described as being from CYP153A subfamily.  Kubota et al., para. [0015].  Kubota et al. describe that "Examples of such a known P450 gene include genes belonging to CYP153A of the 450 superfamily registered in Dr. Nelson's homepage (. . . drnelson.utmem.edu/CytchromeP450.html)” including those CYP153A enzymes shown in Fig. 1 can be used.  Kubota et al., para. [0081].  As such, the cytochrome P450 monooxygenase taught by Kubota et al. is specifically a cyp153A polypeptide. 
The specification, para. [0060], states that the claim term "modified ω-hydroxylase of EC 1.14.15.3" “refer[s] to a cytochrome P450 monooxygenase enzymatic activity that efficiently catalyzes the ω position of hydrocarbon chains in vivo.” As such, Kubota et al. evidence that the above-described fusion protein have such in vivo monooxygenase or omega-hydroxylase activity as to be a “modified ω-hydroxylase of EC 1.14.15.3” as defined in para. [0060] of the specification.
Steen et al. and Honda et al. do not teach that any CYP153A monooxygenase should be fused to a reductase.  However, Kubota et al. expressly teach that it desirable to fuse a CYP153A monooxygenase to “enable[] the construction of a high-efficiency electron transfer system useful for various P450 proteins” including CYP153A monooxygenases as discussed by above.  Kubota et al., Examples 13 and 14, teach an E. coli strain expressing a nucleic acid encoding P450alk (CYP153A13a) from Alcanivorax burkumensis fused to a reductase expressed in vivo and used as a whole-cell biocatalyst to convert octane to produce 1-octanol
Due to the reference to a large database (“Dr. Nelson’s homepage”) as a possible source for a CYP153A gene, Kubota et al. expressly teach that any appropriate CYP153A gene known in the art is expected to be useful in embodiments of the fusion protein described by Kubota et al.  More specifically, 
Kubota et al., claim 14, disclose:
14. A fused cytochrome P450 monooxygenase containing a peptide which is linked to the C-terminus of a P450 protein with a linker portion disposed therebetween and which has the same function as that of a reductase domain contained in a cytochrome P450 monooxygenase originating from Rhodococcus sp. strain NCIMB 9784.
“The P450 protein is not particularly limited.” Kubota et al., para. [0117].
Kubota et al. do not limit the identity of the CYP153A enzyme to any specific identity and suggest that any CYP153A enzyme may be appropriately used within the fusion proteins described therein.  “In general, P450 has a problem in that the activity per cytochrome P450 molecule is low because the rate of an enzymatic reaction depends on the transfer of electrons from an electron donor to a cytochrome P450.” Kubota et al., para. [0008]. Kubota et al. directly teach that fusion with a reductase as taught therein is a solution to increase activity of cytochrome P450 including expressly CYP153A monooxygenase. As such, the ordinarily skilled artisan at the time of filing would have been motivated to fuse a reductase as taught by Kubota to any CYP153A monooxygenase suggested by the prior art for use within embodiments of Steen et al. since Kubota et al. expressly suggest that such fusion between a reductase and a CYP153A monooxygenase “enables the construction of a high-efficiency electron transfer system useful for various P450 proteins” that is expressly taught to be beneficial for supporting increased monooxygenase activity of such CYP153A monooxygenases.
Specifically, due to the specific teaching of Kubota et al. that a reductase can be fuse to any CYP153A enzyme as many be found in a large database (“Dr. Nelson’s homepage”), an ordinarily skilled artisan at the time of filing would have been motivated to fuse such a reductase to any CYP153A monooxygenase suggested for use in the prior art including the CYP153A enzyme having recited SEQ ID NO: 2 with mutation G307A as taught by Honda et al. discussed above in order to achieve the benefit of increased monooxygenase activity as suggested by Kubota et al.  
In the alternative regarding claims 53, 68, 69 and 71 and further regarding claims 56, 57, 61 and 62, Honda et al. teach the following: “Next, we identified potential substrate-interacting residues in CYP153A M. aq. and addressed them by site-directed mutagenesis . . . in order to elucidate their impact on specificity and selectivity. CYP153A M. aq. was chosen due to its higher regioselectivity and in vitro stability compared to CYP153A16. Previously, we reported how to identify key residues in CYPs from protein structure and sequence. There we showed that three structural elements contain amino acids pointing with their side chains towards the heme center and are hence expected to be in contact with every substrate molecule during the attack of the activated oxygen. In the present work, we focused on two hotspot positions which can be easily identified from the protein sequence. These residues are also part of the active site of a previously published homology model built for CYP153A6. The first hotspot, a conserved alanine which is part of the sequence motif AGxxT is positioned in the I-helix. Interestingly, a glycine is observed instead of alanine in all members of the CYP153A subfamily (GGNDT motif). We decided to replace the first glycine (G307 in CYP153A M. aq.) with alanine.” Honda et al., page 5516, left column.
That is, Honda et al. teach that all members of the CYP153A subfamily have a GGNDT motif while other CYPs have a AGxxT motif at the same position.  For the M. aquaeolei CYP153A enzyme taught by Honda et al., Honda et al. teach that replacement of the first glycine in the GGNT motif with Alanine (G307A mutation) increased activity to fatty acids 2- to 20-fold compared to the corresponding wild-type enzyme. See Honda et al., abstract.  Honda et al. indicates that this substitution was identified from a homology model different from the M. aquaeolei CYP153A enzyme (an enzyme having a AGxxT motif at a corresponding location) and that “all members of the CYP153A subfamily” have the same GGNDT motif described as a “structural element[] contain[ing] amino acids pointing with their side chains towards the heme center and are hence expected to be in contact with every substrate molecule during the attack of the activated oxygen.”
For these reasons, Honda et al. teach that all CYP153A subfamily enzymes have a GGNDT motif with amino acid side chains positioned as to have contact with substrate molecules.  In view of Honda et al. teaching that substitution to a AGNDT motive (G307A substitution) increases activity in the M. aquaeolei CYP153A enzyme, an ordinarily skilled artisan at the time of filing would have expected that making the same corresponding substation to a GGNDT motif in other CYP153A enzymes would have a corresponding beneficial effect on enzyme activity since all CYP153A enzymes share this same motif.
In addition to employing a fusion protein of the M. aquaeolei CYP153A enzyme with substitution G307A and a reductase (Cyp153A-reductase hybrid fusion polypeptide) as a monooxygenase to be expressed in embodiments of Steen et al., an ordinarily skilled artisan would have been further motivated to employ the fusion proteins directly taught by Kubota et al.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since Kubota et al., for example in Examples 14 and 15, teach that such fusion proteins can be expressed in vivo in E. coli and applied to catalyze omega oxidation reactions.
As indicated in claims 11, 14 and 16 of Kubota et al, Kubota et al. suggest the fusion of SEQ ID NO: 5, SEQ ID NO: 68 (linker) and SEQ ID NO: 70 of Kubota et al.  An alignment of such a fusion protein (Db) and recited SEQ ID NO: 6 (Qy) is shown below:


    PNG
    media_image1.png
    853
    654
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    204
    663
    media_image2.png
    Greyscale

The first 467 amino acid residues of recited SEQ ID NO: 6 are identical to recited SEQ ID NO: 2 excepting the G307A mutation.  As can be seen in the alignment above, SEQ ID NO: 5 of Kubota et al. has the mutation R27L relative to recited SEQ ID NOS: 2 and 6. However, for the reasons set forth above, at the time of filing an ordinarily skilled artisan would have been motivated to perform the substitution G307A in any CYP153A enzyme with an expectation of increasing activity on fatty acid substrates as taught by Honda et al. including making such a G307A substitution to the CYP153A enzyme having SEQ ID NO: 5 of Kubota et al.  Upon introducing of such a G307A substitution, SEQ ID NO: 5 of Kubota et al. with the mutation G307A will have mutations G307A and R27L relative to recited SEQ ID NOS: 2 and 6 and further have 90% identity to recited SEQ ID NO: 6 when formed as a fusion protein with a reductase as taught by Kubota et al. (721 out of 799 amino acid residues matching).
It is noted claim 53 is not interpreted as requiring any specific minimum percent sequence identity to SEQ ID NO: 2 and any cyp153A-reductase hybrid fusion polypeptide having at least 90% identity to SEQ ID NO: 6 with the recited substitutions is considered to meet the features of the same recited in claims 53, 61 and 62.

Response to arguments
Applicant argues:
	At the outset, Applicant would like to clarify that the cited art does not teach or suggest an acyl-ACP reductase of EC 1.2.1.42 under option (ii) of claim 53.

	The rejection is based upon option (i) of claim 53 wherein options (i) and (ii) are recited in the alternative.

Applicant argues:
In contrast, Fuji describes ligating genes from Acinetobacter sp. OC4 encoding a CYP belonging to the CYP 153A family (AciA), its ferredoxin (AciB), and its ferredoxin reductase (AciC), and constructs a biotransformation system using E. coli to express these genes.


Fuji et al. is no longer relied upon. As such, arguments regarding Fuji et al. are not addressed as being moot.

Applicant argues:
Although a CYP153A enzyme from M   aq. with a G307A mutation was known, there are simply too many omega-hydroxylase polypeptides to select from to determine which, if any, could successfully produce an omega-hydroxy fatty acid derivative in a recombinant microorganism. Furthermore, the cited art provides no guidance to make each of the multiple selections necessary to arrive at the enzyme combinations of claim 53, i.e. claim 53 as a whole. "In such circumstances, where a defendant merely throws metaphorical darts at a board filled with combinatorial prior art possibilities, courts should not succumb to hindsight claims of obviousness. In re Kubin, 561 F.3d 1351, 1359 (Fed. Cir. 2009), emphasis added.

As noted above, there are many omega-hydroxylase polypeptides. It was 
Serial No.: 16/915,454 Attorney Docket No.: 18561-000048-US-COBunpredictable which, if any, would work to produce omega hydroxy fatty acid derivatives. And especially, which modified omega-hydroxylase would work with a thioesterase or ester synthase (option (i)) or with an acyl-ACP-reductase and an alcohol dehydrogenase (option (ii)). 

Honda et al. teach that CYP153A enzyme from M. aq. with a G307A has specific advantageous properties regarding having high regioselectivity wherein high regioselectivity is taught to be an advantageous property by both Steen et al. and Honda et al.  As such, there is ample reason to select  CYP153A enzyme from M   aq. with a G307A since Honda et al. expressly teach that the same has higher omega regioselectivity than other well-characterized CYP153A enzymes known in the art.  Further, as far as Honda et al. directly teach that CYP153A enzyme from M. aq. with a G307A has activity to omega hydroxylate fatty acids and is expressible in E. coli, there is no unpredictability regard such enzyme to omega hydroxylate fatty acids.  Further, Steen et al. directly teach the compatibility of an E. coli cell to express both a thioesterase and a cytochrome P450 or monooxygenase that is specific for hydroxylation at the terminal (omega, ω-) carbon of a fatty acid (EC 1.14.15.3), as supported by working examples, such that there is no unpredictability regrading coexpression of a thioesterase and a cytochrome P450 monooxygenase.  
Again, it is noted that not all embodiments of claim 53 require the features of claim 53, part (ii).  Regardless, Steen et al. evidences that there is no expected incompatibility regarding expression of a P450 monooxygenase with other enzymes for modification of fatty acids and precursors thereof such as fatty alcohol dehydrogenases, fatty aldehyde dehydrogenases, acetyl CoA carboxylase, ketosynthase, ketoreductase, dehydratase, enoyl reductase, etc. Steen et al., para. [0019] and [0025].

Applicant argues:
Second, turning to the Examiner's rationale, there is no suggestion or guidance to combine the CYP153A M aq. enzyme from Honda with the structure of SEQ ID NO: 68-SEQ ID NO: 70 from Kubota either. There is no mention in Honda of linking the CYP153A M aq. enzyme to another structure. Furthermore, SEQ ID NO: 68 in Kubota is defined as a linker sequence, while SEQ ID NO: 69-70 are defined as a reductase domain. Honda does not disclose a linker sequence of any kind, nor does it disclose a reductase domain according to SEQ ID NO: 69-70 of Kubota.
Moreover, even if the art could be combined (which Applicant does not admit), there was no reasonable expectation of success. "The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art." KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 385 (2007). As noted above, there are many omega-hydroxylase polypeptides.

“Obviousness does not require absolute predictability, however, at least some degree of predictability is required.” MPEP 2143.02(II).  The direct teachings of Kubota et al. to form a fusion protein between a reductase as taught and any CYP153A enzyme as discussed above provides the requisite degree of predictability required.
Further, a heterologous reductase is not needed for the function of a CYP153A enzyme.  While Kubota et al. teach that activity of CYP153A enzymes may be hampered by the need for transfer of electrons from an electron donor, the working embodiments of Steen et al., Example 1, reports that P450 monooxygenases can be expressed without overexpression of any additional electron transfer proteins since E. coli contains suitable electron transport proteins.  For example, Kubota et al., para. [0103], teach that “an electron transfer protein originating from the host cell may be used” wherein it is understood that E. coli and other bacteria contain endogenous ferredoxin and a ferredoxin reductase.  As such, as demonstrated by Steen et al., a P450 monooxygenases would be expected to be active in an E. coli host cell even if fusion to a reductase did not specifically benefit its activity.
It is noted that only claims 61-64 require fusion with a reductase polypeptide.

Allowable Subject Matter
Claims 63-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 63-64 require at least 90% sequence identity to recited SEQ ID NO: 6 wherein SEQ ID NO: 2 is a subsequence of SEQ ID NO: 6.  Honda et al. is the closest prior art of record regarding the recited mutations in claims 63-64.  While Honda et al. teach the mutation G307A relative to recited SEQ ID NO: 2 or 6, there is not deemed to be sufficient motivation in the prior art to combine with substitution of V141 in recited SEQ ID NO: 2 or 6 with substitution G307A.  Further, claim 64 is limited to 100% identity to SEQ ID NO: 32, 34, 36, 38, 40, 42, 44 or 46, wherein each of these sequence identifiers embodies the substitution G307A plus additional substitutions at one or more of V141, R27, R82, R178, A231, N309, N407, T516, P666 and A796 in recited SEQ ID NO: 2 or 6 as specific to each sequence identifier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652